Michelle Griffith, Personal
                                                                  Representative of the Estate of
                                                                         Dell O. Amy,



                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 24, 2015

                                      No. 04-15-00035-CV

                       ARK DIMENSION 4, INC. and Robert Pospisil,
                                    Appellant

                                                v.

    Michelle GRIFFITH, Personal Representative of the Estate of Dell O. Amy, deceased,
                                      Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 12575A
                       Honorable N. Keith Williams, Judge Presiding

                                         ORDER
        On May 14, 2015, the parties filed a “Joint Motion to Abate Appeal” based on a pending
settlement. By order dated May 22, 2015, the motion was granted, and the appeal was abated to
June 22, 2015. On June 24, 2015, the parties filed a motion to extend the abatement stating
additional time is needed to finalize the settlement. The motion is GRANTED. It is ORDERED
that the appellants file either a motion requesting an additional abatement extension or a motion
requesting an appropriate disposition of this appeal no later than July 21, 2015. See Caballero v.
Heart of Texas Pizza, L.L.C., 70 S.W.3d 180, 180 (Tex. App.—San Antonio 2001, no pet.).



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court